Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 1, 2020

                                        No. 04-20-00009-CV

                                          IN RE C.J.Y. II,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA02426
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

         This is an accelerated appeal from an order terminating parental rights. The Texas
Department of Family and Protective Services filed an original petition in the trial court seeking
termination of Mother’s (A.J.) and Father’s (C.J.Y.) parental rights to their child. After a trial,
the trial court rendered judgment terminating Mother’s parental rights and appointing Father the
sole managing conservator of the child. Mother appealed. Father did not appeal, but he is a party
to this appeal and, if he desires, he may file an appellee’s brief.

         On February 28, 2020, Mother filed an appellant’s brief. On March 26, 2020, the
Department filed an appellee’s brief. The certificates of service accompanying Mother’s and the
Department’s briefs do not show that copies of these briefs were sent to Father. Therefore, we
ORDER Mother’s appellate counsel and the Department’s appellate counsel to (1) send a copy of
the brief each of them filed in this appeal to Father, and (2) file an amended certificate of service
in this court showing that they have sent a copy of their respective briefs to Father. The amended
certificates of service must be filed in this court on or before seven (7) days from the date of
this order.

         If Father desires to file an appellee’s brief in this appeal, his brief is due is on or before
ten (10) days after the date he receives Mother’s brief or the Department’s brief, whichever is
later. If we do not receive Father’s brief or another appropriate response from Father by this due
date, we will set this appeal “at issue” and the appeal will be submitted without a brief from
Father.



                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court